Judge WELLS
concurring in part and dissenting in part.
I concur with the majority that the trial court erred in dismissing plaintiffs claim against the State. I would go one step further, however, and hold that plaintiff has stated a valid claim for relief against the State under the provisions of N.C. Gen. Stat. § 58-182.6 and § 58-188.1.
I dissent from that part of the majority opinion which holds that the trial court properly dismissed NCNB’s crossclaim against the State. I would hold that NCNB stated a valid crossclaim and that the trial court had jurisdiction to determine that claim.